Citation Nr: 1419549	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability.  

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.

The issue(s) of entitlement to service connection for low back and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decisions of record, which denied service connection for a low back disability and a left knee disability (in September 1992 and January 2004, respectively), relates specifically to an unestablished fact necessary to substantiate the claims; it raises a reasonable possibility of substantiating the claims.





CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for a left knee and low back disability.  The claims on the merits require additional development, which is addressed in the remand below.  Therefore, no further development with respect to VA's duty to notify and assist is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran was denied service connection for a left knee disability, to include as secondary to a service-connected right knee disability, in a January 2004 rating decision.  Essentially, it was determined that the Veteran's diagnosed left knee strain was not causally related to the service-connected right knee disorder.  No appeal was initiated within the following year, and the decision is final.  

With respect to the claimed low back condition, the Veteran, upon her initial separation from service, filed a claim for service connection for "pain in the back."  A rating decision, dated in September 1992, noted that there were no noted complaints of any back pain at service separation just a few months prior, and that there was no documentation of a current low back disability.  Essentially, the Board can conclude that the claim was denied as, while pain may have been reported at the time of the filing of the claim, there was no evidence of a current disability for which service connection could be granted.  No appeal was initiated within the following year, and the decision is final.  

The Veteran has now come forth with this petition to reopen, and she alleges that new and material evidence exists so as to warrant a reopening of her claims for service connection.  The Board agrees.  

With respect to the low back disorder, the Veteran has been diagnosed with lumbar strain in an October 2008 VA examination report.  This is evidence of a current disability for VA purposes (which was not of record at the time of the previous denial).  The evidence is new, in that it was not of record at the time of the last denial, and it is material, in that is addresses a previously unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156.  

As regards the left knee condition, essentially, subsequent to the last final decision of record, the Veteran has submitted evidence which shows a progression of left knee symptoms and a worsening of the service-connected right knee disorder.  Indeed, in 2009, the Veteran was examined in connection with a claim for a higher rating for her right knee, and was increased to 40 percent for that disability.  She has submitted evidence to the RO attesting to her complaints of increased symptoms in the left knee as a result of the worsening right knee condition.

Specifically, the Board notes that in a 2003 examination, the Veteran complained of pain in the left knee as associated with her right knee disorder.  It was noted that the process in the left knee was independent of the right knee; however, no explanation was given as to why that was the case.  This was the status of the bilateral knees prior to the last final decision of record.  

As, however, subsequent to filing her petition to reopen, the right knee disorder has clearly worsened, the Veteran has additionally submitted a statement attesting to a change in symptoms for her left knee.  That is, in addition to complaining of greater overall orthopedic impairment in the back and hips as a consequence of increased pain in the right knee, she has specifically alleged that the left knee will give way at times.  She has reported that when performing maneuvers such as climbing stairs, she will lose control of the knee joints bilaterally, and that this is problematic to her overall orthopedic functioning.  

This evidence is new, in that the increased left knee symptoms were not of record at the time of the last denial, and it is material, in that the increased left knee symptoms being contemporaneous with the noted increased right knee symptoms does, at least potentially, lend credence to the contended interrelationship between the service-connected right knee and the claimed left knee disability.  In that regard, the evidence of worsening of the left knee disorder in concert with the right knee speaks to an unestablished fact necessary to substantiate the underlying claim for service connection.  As that is the case, the claim is reopened.  See 38 C.F.R. § 3.156.  


ORDER

The claim for entitlement to service connection for a left knee disability is reopened; to that extent only, the claim is granted.  

The claim for entitlement to service connection for a low back disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran asserts that she currently experiences bilateral hip, left knee, and low back disabilities that were either caused, or aggravated beyond the natural progress of the disease process, by a service-connected right knee disability.  

In October 2008, the RO scheduled the Veteran for an examination which, purportedly, addressed her contentions.  In the associated report, the Veteran was diagnosed with bilateral hip strain, left knee strain with arthritis, and lumbar strain.  That is, the Veteran currently has diagnoses in the claimed joints which are capable of service connection.  

With respect to the claimed etiology, the examiner simply stated that the low back strain, left knee strain with arthritis, and lumbar strain were "not likely" to be "related" to the service-connected right knee condition.  The examiner stated that the hip, back, and left knee pathologies were "natural occurring phenomenon."  There was no other rationale provided for the opinion, and the examiner did not explain why, in his view, there was no relationship between the claimed disorders and the service-connected right knee condition.  Further, no opinion as to aggravation was offered at all.  

When VA undertakes a duty to provide a Veteran with an examination, it must ensure that an adequate examination is offered.  The October 2008 examination, as well as an earlier examination in 2003 which specifically focused on the claimed left knee condition, do not provide any rationales for their associated conclusions.  Indeed, the opinions offer only bare, conclusory statements without any reference as to why, in the opinion of the examiners, there is no causal relationship between the service-connected right knee and the claimed other joint disorder.  As noted, there is also no mentioning of a potential aggravating relationship.  As such, the opinions are not adequate to address the issues on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims must be sent back for new opinions which address whether it is at least as likely as not that current bilateral hip, low back, and left knee disabilities are related, either causally or by aggravation, to a service-connected right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the affording of this examination, it is noted that the Veteran claims to have been treated by VA between 1996 and 1998 at the VA Medical Center in Huntsville, Alabama.  She has asserted that records from this facility will be useful in her claims for service connection.  It does not appear as if records from this facility have been associated with the claims file.  As all records in federal custody are considered constructively part of the record (regardless of their physical presence in the claims file), it is paramount that efforts be made to secure the records prior to the affording of the new examination.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Locate any and all outstanding VA treatment records, specifically any clinical records dating from 1996 to 1998 at the Huntsville, Alabama VA Medical Center (VAMC).  Associate copies of these records with the claims file, and should no records be located after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination with a physician who has not yet examined her.  In this regard, it is asked that the examiner opine as to if it is at least as likely as not (50 percent probability or greater) that any current disabilities in the bilateral hips, left knee, and low back, to include strain and arthritis, were either caused, or aggravated beyond the natural progress of the disease process, by a service-connected right knee sprain.  With respect to the offered opinions, it is necessary that rationales be associated that explain the reasoning for any conclusions reached in the narrative portion of the examination report.  Conclusory or bare opinions are not acceptable, and will required additional remand for remedial development.  

3.  Upon completion of the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


